Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Johannes et al.(DE 102007042370 A1) in view of DeMichele(US 5,084,699).
Considering Claim 1 Johannes discloses a locating system for determining a position of an identification transmitter for a motor vehicle, the locating system comprising: at least two coils that are mounted location-fast at different locations of the motor vehicle and are each set up to be operated as transmitters for an electromagnetic field, each of the at least two coils being coupled to a power supply line(See Paragraph 38, fig. 2,5 i.e. at least two coils(35 of fig. 5) included in each respective antenna(29a,29b,29c,29d of fig. 5) that are mounted location-fast at different locations of the motor vehicle(1 of fig. 2) and are each set up to be operated as transmitters for an electromagnetic field, each of the at least two coils being coupled to a power supply line(39 of fig. 5)); an identification transmitter having a receiver, the identification transmitter configured to be operated as a receiver for the at least two electromagnetic fields(See Paragraph 27,33,38, fig. 3,5 i.e. an identification transmitter(second device(5 of fig. 5)) having a receiver(17), the identification transmitter(5) configured to be operated as a receiver for the at least two electromagnetic fields(12,13,27,15)); and a control device configured to actuate the at least two coils via a computer unit via a bus system with a pre-specified sequence for generating the electromagnetic field(See Paragraph 38,40 fig. 5 i.e. a control device(31) configured to actuate the at least two coils(29a,29b,29c,29d) via a computer unit(37) via a bus system with a pre-specified sequence for generating the electromagnetic field).  
Johannes does not explicitly disclose an identification transmitter having a receiver coil.
DeMichele teaches an identification transmitter having a receiver coil(See Col. 11 lines 12-43, fig. 6 i.e. an identification transmitter(30) having a receiver coil(156)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Johannes, and have an identification transmitter to include a receiver coil, as taught by DeMichele, thus providing an efficient transmission system by optimizing energy transmission by maximizing inductive coupling using a coil assembly, as discussed by Liden (col. 3 lines 9-17 and 38-41 ).
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIBRET A WOLDEKIDAN/ Primary Examiner, Art Unit 2637